Lewis, Chief Justice:
The trial judge directed a verdict in favor of the defendant-respondent and this appeal ensued. We dismiss.
The appellant has abandoned two of his assignments of error, thus leaving only the following exception as the basis of appeal:
That the trial judge committed error in directing a verdict in favor of defendant-respondent.
Even a cursory reading of the exception reveals its lack of compliance with Supreme Court Rule 4, Section 6. Since the exception is too general and does not present the points of law or fact the appellant wishes this Court to review, we must apply the aforementioned rule to prevent the vice it envisions. Were we to hold otherwise, this Court would be required to review all of the evidence and retry the whole case. Williams v. Regula, 266 S. C. 228, 222 S. E. (2d) 7 (1976).
Despite this insufficiency, we have reviewed the record and determined the appeal to be without merit.
Appeal dismissed.
Littlejohn, Ness, Gregory and Harwell, JJ., concur.